EXHIBIT 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated as of January 20, 2009, by and between Suburban Propane,
L.P. (the “Partnership”) and Michael J. Dunn, Jr. (the “Executive”).
WHEREAS, the Partnership desires to retain the services of the Executive and the
Executive desires to perform services for the Partnership, in each case, upon
the terms and conditions set forth herein; and
WHEREAS, the Partnership and the Executive are party to an Employment Agreement
dated November 13, 2008 (the “Previous Agreement”), and
WHEREAS, the Executive is currently President of the Partnership and desires to
continue in such position;
WHEREAS, the Partnership desires to continue to employ the Executive as
President;
WHEREAS, the Parties desire to amend and restate the Previous Agreement to the
extent necessary to cause the definition of a Change of Control to be consistent
with the definitions used in other compensation plans maintained by the
Partnership.
NOW, THEREFORE, in consideration of the premises and the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
1. Term
The initial term of employment under this Agreement shall be for the period
commencing on February 1, 2007 (the “Effective Date”) and ending on the second
anniversary thereof (the “Renewal Date”), or if extended pursuant to this
Section 1, ending on any anniversary of the Renewal Date, subject to termination
as hereinafter provided (such initial period and extension(s) thereof being
hereinafter referred to as the “Employment Term”). Unless earlier terminated in
accordance with the provisions of Section 5 hereof, upon the Renewal Date and
upon each anniversary date thereof, the Employment Term shall be automatically
extended for an additional period of one year upon the terms and conditions set
forth herein unless written notice of termination (a “Non-Renewal Notice”) is
given by either party at least ninety days prior to the Renewal Date or relevant
anniversary thereof, in which event the provisions of Section 6 shall apply.
2. Duties and Status
2.1. Duties. The Partnership hereby employs the Executive as President.
Executive shall report to the Chief Executive Officer and shall perform duties
of the type customarily performed by persons serving in the position of
President of a business of the size, type and nature of the Partnership. If
requested to do so, the Executive shall serve (without additional compensation)
on the Board of Supervisors of the Partnership and Suburban Propane Partners,
L.P. (the “MLP”) (the “Board”) and committees thereof. The Executive accepts
such positions and agrees to perform those duties, services and responsibilities
incident thereto as may be assigned to him or vested in him by the Chief
Executive Officer and the Board from time to time. The Executive also agrees
(a) subject to Section 2.2 below, to devote his full business time, attention
and skill to the performance of, and to perform faithfully, efficiently and with
undivided loyalty, such duties, services and responsibilities and (b) to use his
best efforts to promote the interests of the Partnership.
2.2. Exclusive Employment. During the Employment Term, the Executive shall not
engage in other employment or consulting work or any trade or business for his
own account or for or on behalf of any other person, firm or corporation.
Notwithstanding the foregoing, during the Employment Term the Executive may
(a) serve on (i) civil and charitable boards and committees and (ii) such other
corporate boards or committees as are approved by the Board, which approval
shall not be unreasonably withheld and (b) manage personal investments, provided
that such service or management does not interfere with the performance of the
Executive’s duties hereunder.

 

 



--------------------------------------------------------------------------------



 



3. Compensation and Benefits
In consideration for his services under this Agreement. the Executive shall be
compensated as follows:
3.1. Salary. The Partnership shall pay to the Executive during the Employment
Term a salary (the “Base Salary”), payable in accordance with the normal payroll
practices of the Partnership then in effect, in the amount of $400,000 per
fiscal year (pro rated in the case of the first fiscal year and any other
partial fiscal year). The amount of Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) on at least
an annual basis and may be increased as the Compensation Committee deems
appropriate but Base Salary, as increased, may not be decreased during the
Employment Term.
3.2. Bonuses. For each fiscal year (or portion thereof) of the Partnership
during the Employment Term, the Executive will be eligible for a bonus under the
Partnership’s Annual Incentive Plan for Salaried Employees, as in effect from
time to time, based on the attainment by the Partnership of performance targets
set by the Compensation Committee. The amount of such bonus for a fiscal year or
portion thereof (the “Annual Bonus”) payable pursuant to the terms hereof shall
not exceed 110% of the Executive’s Base Salary for such year (or portion
thereof) to which it relates (the “Maximum Annual Bonus”). Any Annual Bonus
under this Section 3.2 shall be paid no later than the 15th day of the third
month following the end of the calendar year that includes the end of the fiscal
year used in determining achievement of the performance targets payable (the
exact payment date to be determined by the Company).
3.3. Long-Term Incentive Compensation Programs. Executive shall be eligible to
participate in long-term incentive compensation programs (including the 2000
Restricted Unit Plan and the 2003 Long-Term Incentive Plan) applicable to other
senior executives of the Partnership in the discretion of the Compensation
Committee from time to time.
3.4. Vacation. The Executive shall be entitled to such number of annual paid
vacation days and the number of days of paid holidays, leaves of absence, and
leaves for illness or temporary disability as may be provided in the policies of
the Partnership in respect of other executives and senior managers of the
Partnership, but in no event shall the Executive be entitled to less than four
weeks vacation per year.
3.5. Reimbursement of Expenses. The Executive shall be entitled to receive
reimbursement of all reasonable expenses incurred by him in connection with the
performance of his duties hereunder, in accordance with the policies and
procedures of the Partnership.
3.6. Benefits. The Executive shall be entitled to participate in employee
benefit and fringe benefit plans and programs (including life, health,
disability and officer indemnity insurance and retirement plans) generally made
available to other senior executives and senior managers by the Partnership.
Nothing in this Agreement shall restrict the right of the Partnership to amend,
modify or terminate any such plans or programs.
3.7. Company Car. The Partnership shall reimburse the Executive for any and all
costs and expenses reasonably incurred by the Executive in connection with the
Executive’s leasing of a car in accordance with Partnership policy relating to
gas, insurance, maintenance, etc. provided, however, (i) the Partnership shall
pay the expenses not later than the end of the calendar year following the
calendar year in which the expenses are incurred, (ii) the amount of such
expenses that the Partnership is obligated to pay in any given calendar year
shall not affect the expenses that the Partnership is obligated to pay in any
other calendar year, and (iii) the Executive’s right to have the Partnership pay
such expenses may not be liquidated or exchanged for any other benefit.

 

 



--------------------------------------------------------------------------------



 



4. Non-Competition; Confidential Information
The Executive and the Partnership recognize that due to the nature of the
Executive’s engagement hereunder and the relationship of the Executive to the
Partnership and the MLP, the Executive will have access to and will acquire, and
may assist in developing, confidential and proprietary information relating to
the business and operations of the Partnership, the MLP and their affiliates,
including, without limiting the generality of the foregoing, information with
respect to the business of the Partnership, the MLP and their affiliates. The
Executive acknowledges that such information will be of central importance to
the business of the Partnership, the MLP and their affiliates and that
disclosure of it to, or its use by, others could cause substantial loss to the
Partnership and the MLP. The Executive accordingly agrees as follows:
4.1. Non-Competition; Non-Solicitation.
(a) From the Effective Date until the later of (i) if any severance is payable
pursuant to Section 6.2 hereof, the expiration of the Severance Period (as
defined in Section 6.2 hereof) or (ii) the first anniversary of the Date of
Termination (as defined in Section 5.7 hereof), the Executive shall not,
directly or indirectly, either individually or as owner, partner, investor,
agent, director, officer, employee, consultant, independent contractor or
otherwise, except for the account of and on behalf of the Partnership, the MLP
or their affiliates, own, manage, operate, direct, join, control, be employed
by, or participate in the ownership, management, operation or control of, or be
connected in any manner with, including, but not limited to, holding the
positions of shareholder, member, director, officer, consultant, agent,
representative, independent contractor, employee, partner or investor, in or for
any business or enterprise engaged in (i) the marketing or distribution of
domestic retail distribution of propane, fuel oil and refined fuels for
residential, commercial, industrial (including engine fuel), agricultural or
other retail users, (ii) marketing of natural gas and electricity in deregulated
markets (ii) the wholesale distribution of propane in the United States or the
wholesale brokerage of propane in Canada, or (iii) the domestic retail
distribution of energy-related supplies or equipment, including home and
commercial appliances.
(b) From the Effective Date until the second anniversary of the Date of
Termination (as defined in Section 5.7 hereof), the Executive shall not,
directly or indirectly, either individually or as owner, partner, shareholder,
member, investor, agent, director, officer, employee, consultant, agent,
independent contractor or otherwise, except for the account of and on behalf of
the Partnership, the MLP or their affiliates, solicit, endeavor to entice away
from the Partnership, the MLP or their affiliates, or otherwise engage in any
activity to, directly or indirectly, influence, attempt to influence, disrupt or
terminate the relationship of the Partnership, the MLP or any of their
affiliates with, any of its customers, prospective customers, suppliers,
prospective suppliers, employees, directors, independent contractors,
representatives, agents or other persons or entities with a past, present or
prospective relationship with the Partnership, the MLP or any of their
affiliates .
(c) Nothing in this Section 4.1 shall be construed to prevent the Executive from
owning as an investment not more than 0.5% of a class of equity or debt
securities issued by any competitor of the Partnership, which securities are
publicly traded and registered under Section 12 of the Securities Exchange Act
of 1934.
4.2. Proprietary Information. The Executive shall keep confidential any and all
“confidential or proprietary information” (as defined hereinafter) of the
Partnership and its affiliates, and shall not, other than in connection with the
business of the Partnership and the MLP or as required, in the opinion of
counsel, by law or an order of a court or regulatory agency, directly or
indirectly, disclose any such information to any person or entity, or use the
same in any way and then, only after as much notice is provided to the
Partnership as is practicable under the circumstances. Upon the expiration of
the Employment Term, the Executive shall promptly return to the Partnership all
property, keys, notes, memoranda, writings, lists (including customer lists),
files, reports, correspondence, logs, machines, software, technical data or any
other tangible product or document which has been produced by, received by, or
otherwise submitted to the Executive by the Partnership or any of its affiliates
at any time. For purposes of this Agreement, “confidential or proprietary
information” means any information relating to the Partnership or any affiliate
of the Partnership which is not generally available from sources outside the
Partnership or any of its affiliates (other than as a result of disclosure by
the Executive).

 

 



--------------------------------------------------------------------------------



 



4.3. Partnership’s Remedies for Breach. It is recognized that damages in the
event of breach of this Section 4 by the Executive would be difficult to
ascertain, and it is therefore agreed that each of the Partnership and the MLP,
in addition to and without limiting any other remedy or right either may have,
shall have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach or prospective breach. The
existence of this right shall not preclude any other rights and remedies at law
or in equity which the Partnership or the MLP may have. Neither the Partnership
nor the MLP shall be required to post any bond in connection with the foregoing.
The Executive acknowledges and agrees that the provisions of this Section 4 are
reasonable and necessary for the successful operation of the Partnership and the
MLP and that the Partnership would not have entered into this Agreement if the
Executive had not agreed to the provisions of this Section 4.
4.4. Enforceability. The covenants set forth in Sections 4.1 and Section 4.2
shall be construed as independent of any of the other provisions contained in
this Agreement and shall be enforceable as aforesaid, notwithstanding the
existence of any claim or cause of action of the Executive against the
Partnership, the MLP or any of their affiliates, whether based on this Agreement
or otherwise. In the event that any of the provisions of this Section 4 should
ever be adjudicated to exceed the time or other limitations permitted by
applicable law, then such provisions shall be deemed reformed in any
jurisdiction to the time or other limitations permitted by applicable law. The
provisions of this Section 4 shall survive the expiration or the termination of
this Agreement. If the Partnership asserts a claim against the Executive for
violation of any covenant set forth in Section 4.1 or Section 4.2 and the
Executive prevails on the merits in a material respect on such claim, the
Partnership shall pay the reasonable attorney’s fees and costs incurred by the
Executive in connection with such claim.
5. Termination of Employment
5.1. Death or Disability. The Employment Term shall terminate automatically upon
the Executive’s death or Disability (as hereinafter defined). “Disability” shall
mean any physical or mental impairment, infirmity or incapacity rendering the
Executive substantially unable to perform his duties hereunder for a period of
time exceeding 180 days in the aggregate during any period of twelve consecutive
months. A determination of Disability shall be made by a physician independent
of the Partnership chosen by the Partnership. In the event of an initial
determination of Disability, the Executive may seek a second opinion of his
choosing. Where the first and second opinions differ, a third opinion rendered
by a physician mutually agreed to by the Partnership and the Executive shall be
deemed final. For so long as the Executive is receiving the Base Salary during
such twelve month period, any benefits under the Partnership’s disability
insurance policies to which the Executive would be entitled with respect to such
period shall accrue to, and be for the benefit of, the Partnership.
5.2. Cause. The Partnership may terminate the Executive’s employment and the
Employment Term for “Cause.” For purposes of this Agreement, “Cause” shall mean
(a) the Executive’s gross negligence or willful misconduct in the performance of
his duties, (b) the Executive’s willful or grossly negligent failure to perform
his duties, (c) the breach by the Executive of any written covenants made to the
Partnership or the MLP including a material breach by the Executive of any of
the provisions of Section 4.1 or 4.2 hereof; (d) dishonest, fraudulent or
unlawful behavior by the Executive (whether or not in conjunction with
employment) including a willful or grossly negligent violation of any securities
or financial reporting laws, rules or regulations or any policy of the
Partnership or the MLP relating to the foregoing or the Executive being subject
to a judgment, order or decree (by consent or otherwise) by any governmental or
regulatory authority which restricts his ability to engage in the business
conducted by the Partnership, the MLP and any of their affiliates, or
(e) willful or reckless breach by the Executive of any policy adopted by the
Partnership or the MLP, concerning conflicts of interest, standards of business
conduct or fair employment practices or procedures with respect to compliance
with applicable law.
5.3. Good Reason. The Executive’s employment and the Employment Term may be
terminated by the Executive for Good Reason. For purposes of this Agreement.
“Good Reason” means: (a) any failure by the Partnership to comply in any
material respect with any of the provisions of Article 3 of this Agreement which
is not cured within thirty days following notice by the Executive; (b) a
material diminution in the Executive’s title, authority, duties or
responsibilities, without the consent of the Executive; or (c) the requirement
by the Partnership, without the Executive’s consent, that the Executive be based
more than 35 miles from the Executive’s present office location or more than 50
miles from the Executive’s present residence.

 

 



--------------------------------------------------------------------------------



 



5.4. Termination without Cause. Notwithstanding anything to the contrary herein,
the Partnership may terminate the Executive’s employment hereunder and the
Employment Term at any time and the Executive may be removed as an officer of
the Partnership at any time, subject to the provisions of Section 6.
5.5. Non-Renewal. The Executive’s employment and the Employment Term may be
terminated by either party pursuant to a Non-Renewal Notice, subject to the
provisions of Section 6.
5.6. Notice of Termination. Any termination of employment hereunder (other than
termination as a result of death) by the Partnership or by the Executive shall
be communicated by Notice of Termination (as hereinafter defined) to the other
party hereto given in accordance with Section 8.2 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (a) indicates the specific termination provision in this Agreement relied
upon, and (b) sets forth the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so indicated.
5.7. Date of Termination. The termination of the Executive’s employment pursuant
to Section 5 shall be effective on the date that the Executive or the
Partnership, as the case may be, receives the Notice of Termination; provided
however, that (a) if the Executive’s employment is terminated by reason of
death, the Date of Termination shall be the date of death of the Executive,
(b) if the Executive’s employment is terminated by reason of Disability, the
Date of Termination shall be the date that a physician finally determines in
accordance with Section 5.1 that a Disability exists with respect to the
Executive, (c) if the Executive terminates his employment, the Date of
Termination shall be the tenth Business Day after receipt by the Partnership of
the Notice of Termination (or, in the event of termination for Good Reason as
set forth in Section 5.3(a), the tenth Business Day after the expiration of the
30 day cure period) and (d) if the Executive’s employment is terminated pursuant
to a Non-Renewal Notice, the Date of Termination shall be the Renewal Date. For
purposes of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “Separation from Service” as defined in
Section 9.1 herein.
6. Payment Upon Termination
6.1. Change of Control. In the event that (x) within six months prior to a
Change of Control or (y) within two years following a Change of Control, either
the Partnership terminates the Executive’s employment hereunder without Cause
(including pursuant to a Non-Renewal Notice) or the Executive terminates his
employment hereunder with Good Reason, (a) the Partnership shall pay to the
Executive, in accordance with Section 6.4 herein, the sum of (i) the portion of
the Base Salary earned but unpaid as of the Date of Termination, (ii) the
Pro-rata Bonus (as defined below) and (iii) an amount equal to two times the sum
of (A) the Base Salary plus (B) the Maximum Annual Bonus and (b) the Partnership
shall provide to the Executive and his dependents from the Date of Termination
until the expiration of the second anniversary of the Date of Termination, (the
“Severance Period”), medical benefits substantially equivalent to the medical
benefits provided by the Partnership to senior executives and their dependents
during such period; provided, however, (i) that benefits otherwise receivable by
the Executive pursuant to clause (b) of this Section 6.1 shall be reduced to the
extent comparable benefits are actually provided to the Executive or his
dependents by another party (and the Executive shall report to the Partnership
any benefits that are actually provided to him); (ii) the Severance Period shall
run concurrently with any period for which Executive is eligible to elect health
coverage under COBRA; (iii) during the Severance Period, the benefits provided
in any one calendar year shall not affect the amount of benefits provided in any
other calendar year; (iv) the reimbursement of an eligible taxable expense shall
be made on or before the end of the calendar year following the calendar year in
which the expense was incurred; and (v) the Executive’s rights pursuant to this
Section 6.1(b) shall not be subject to liquidation or exchange for another
benefit. The Partnership’s obligation and the Executive’s rights under clause
(a) (ii) and (iii) and clause (b) of this Section 6.1 shall terminate
immediately upon the occurrence of a Competition Event (as defined below).

 

 



--------------------------------------------------------------------------------



 



6.2. Good Reason, Termination without Cause. In the event that the Executive
terminates his employment for Good Reason or the Partnership terminates the
Executive’s employment without Cause or has delivered a Non-Renewal Notice to
the Executive, the Partnership shall, without duplication of any amounts paid or
benefits provided pursuant to Section 6.1, (a) pay to the Executive, in
accordance with Section 6.4 herein, (i) all earned but unpaid Base Salary as of
the Date of Termination, (ii) an amount equal to two times the Base Salary and
(iii) the Annual Bonus the Executive would have received for such fiscal year,
calculated as if the executive had remained employed for the entire fiscal year
determined and paid in accordance with Section 3.2 herein and (b) provide to the
Executive and his dependents, until the expiration of the Severance Period,
medical benefits substantially equivalent to the medical benefits provided by
the Partnership to senior executives and their dependents during such period;
provided, however, that (i) benefits otherwise receivable by the Executive
pursuant to clause (b) of this Section 6.2 shall be reduced to the extent
comparable benefits are actually provided on the Executive’s behalf by another
party (and the Executive shall report to the Partnership any benefits that are
actually provided to him); (ii) the Severance Period shall run concurrently with
any period for which Executive is eligible to elect health coverage under COBRA;
(iii) during the Severance Period, the benefits provided in any one calendar
year shall not affect the amount of benefits provided in any other calendar
year; (iv) the reimbursement of an eligible taxable expense shall be made on or
before the end of the calendar year following the calendar year in which the
expense was incurred; and (v) the Executive’s rights pursuant to this
Section 6.2(b) shall not be subject to liquidation or exchange for another
benefit. The Partnership’s obligation and the Executive’s rights under clause
(a)(ii) and (iii) and clause (b) of this Section 6.2 shall terminate immediately
upon the occurrence of a Competition Event (as defined below). Notwithstanding
anything in this Agreement to the contrary the Executive’s Retirement (as
defined below) shall not to give rise to any benefits under this section 6.2.
6.3. Death, Disability, Cause, Without Good Reason. In the event that the
Executive’s employment is terminated (a) by reason of the Executive’s death or
Disability, (b) by the Partnership for Cause, (c) by the Executive without Good
Reason or (d) by the Executive pursuant to a Non-Renewal Notice, the Partnership
shall pay to the Executive, the Executive’s estate, or the Executive’s legal
representative, as the case may be, in accordance with Section 6.4 herein, (i)
the Base Salary earned but unpaid as of the Date of Termination and (ii) in the
event that such termination is by reason of death, Disability or the delivery of
a Non-Renewal Notice, the Pro-rata Bonus (as defined below).
6.4 Timing of Payments. (a) With respect to payments made to the Executive
pursuant to clause (a)(i) of Sections 6.1 and 6.2 and clause (i) of Section 6.3
(unpaid Base Salary), the Partnership shall pay the Executive in a lump sum in
cash, within 30 days after the Date of Termination.
(b) With respect to payments made to the Executive pursuant to clause (a)(ii) of
Sections 6.1, and clause (ii) of Section 6.3 (Pro-rata Bonus) and clause
(a)(iii) of Section 6.2 (Annual Bonus), the Partnership shall pay the Executive
in a lump sum in cash no later than the 15th day of the third month following
the end of the calendar year that includes the end of the fiscal year used in
determining achievement of the performance targets applicable to such payment in
accordance with Section 3.2 herein.
(c) With respect to payments made to the Executive pursuant to clause (a)(iii)
of Section 6.1 and (a)(ii) of Section 6.2 (separation pay), if the Executive is
a “Specified Employee” as defined in Section 9.2 herein on his Date of
Termination, the Partnership shall pay the Executive in a lump sum in cash upon
the earlier of (a) a date no later than 30 days after Executive’s death, or (b)
the first day of the seventh month following Executive’s Date of Termination. In
the case of any such delayed payment, the Partnership shall pay interest on the
delayed amount at a per annum rate equal to the short-term applicable federal
rate in accordance with section 1274(d) of the Internal Revenue Code in effect
for the month in which Date of Termination occurs. If the Executive is not a
Specified Employee on his Date of Termination, the Partnership shall pay the
Executive in a lump sum in cash, within 60 days after the Date of Termination.
6.5. Excise Taxes.
(a) In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the Executive or for his benefit paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, his employment with the Partnership or a change in
ownership or effective control of the Partnership or of a substantial portion of
its assets (a “Payment” or “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including the Excise Tax, any interest or penalties,
other than interest and penalties imposed by reason of the Executive’s failure
to file timely a tax return or pay taxes shown due on his return, imposed with
respect to such taxes and the Excise Tax), including any income tax and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

 



--------------------------------------------------------------------------------



 



(b) An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Partnership’s expense by an accounting firm selected by the Partnership
and reasonably acceptable to the Executive which is designated as one of the
five largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Partnership and
the Executive within five days of the Executive’s termination of employment (if
applicable) or such other time as requested by the Partnership or by the
Executive (provided the Executive reasonably believes that any of the Payments
may be subject to the Excise Tax). Within ten days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the “Dispute”). The Gross-Up Payment, if any, as determined
pursuant to this Section 6.5 shall be paid by the Partnership to the Executive
within five days of the receipt of the Determination. The existence of the
Dispute shall not in any way affect the Executive’s right to receive the
Gross-Up Payment in accordance with the Determination. If there is no Dispute,
the Determination shall be binding, final and conclusive upon the Partnership
and the Executive subject to the application of Section 6.5(c) below.
Notwithstanding anything contained in this Agreement to the contrary, any
Gross-Up Payment pursuant to this section 6.5(ii) shall be paid no later than
the end of the calendar year following the calendar year in which the
corresponding taxes are remitted to the applicable government taxing authority.
(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”) or a Gross-Up
Payment (or a portion thereof) which should have been paid will not have been
paid (an “Underpayment”). An Underpayment shall be deemed to have occurred
(i) upon notice (formal or informal) to the Executive from any governmental
taxing authority that the Executive’s tax liability (whether in respect of the
Executive’s current taxable year or in respect of any prior taxable year) may be
increased by reason of the imposition of the Excise Tax on a Payment or Payments
with respect to which the Partnership has failed to make a sufficient Gross-Up
Payment, (ii) upon a determination by a court, (iii) by reason of determination
by the Partnership (which shall include the position taken by the Partnership,
together with its consolidated group, on its federal income tax return) or
(iv) upon the resolution of the Dispute to the Executive’s satisfaction. If an
Underpayment occurs, the Executive shall promptly notify the Partnership and the
Partnership, subject to its rights to dispute whether an overpayment exists and
the amount thereof, shall promptly, but in any event, at least five days prior
to the date on which the applicable government taxing authority has requested
payment, pay to the Executive an additional Gross-Up Payment equal to the amount
of the Underpayment plus any interest and penalties (other than interest and
penalties imposed by reason of the Executive’s failure to file timely a tax
return or pay taxes shown due on the Executive’s return) imposed on the
Underpayment. Notwithstanding anything contained in this Agreement to the
contrary, any Underpayment pursuant to this section 6.5(c) shall be paid to the
Executive no later than the end of the calendar year following the calendar year
in the corresponding taxes are remitted to the papplicable government taxing
authority. An Excess Payment shall be deemed to have occurred upon a “Final
Determination” (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Payment or Payments (or portion thereof) with respect to which the
Executive had previously received a Gross-Up Payment. A “Final Determination”
shall be deemed to have occurred when the Executive has received from the
applicable government taxing authority a refund of taxes or other reduction in
the Executive’s tax liability by reason of the Excess Payment and upon either
(x) the date a determination is made by, or an agreement is entered into with,
the applicable governmental taxing authority which finally and conclusively
binds the Executive and such taxing authority, or in the event that a claim is
brought before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved or the time for all appeals has expired or (y) the statute
of limitations with respect to the Executive’s applicable tax return has
expired. If an Excess Payment is determined to have been made, the amount of the
Excess Payment shall be treated as a loan by the Partnership to the Executive
and the Executive shall pay to the Partnership on demand (but not less than
10 days after the determination of such Excess Payment and written notice has
been delivered to the Executive) the amount of the Excess Payment plus interest
at an annual rate equal to the Applicable Federal Rate provided for in Section
1274(d) of the Code from the date the Gross-Up Payment (to which the Excess
Payment relates) was paid to the Executive until the date of repayment to the
Partnership.
(d) In the event that, according to the Determination, an Excise Tax will be
imposed on any Payment or Payments, the Partnership shall pay to the applicable
government taxing authorities as Excise Tax and income tax withholding, the
amount of the Excise Tax and income tax that the Partnership has actually
withheld from the Payment or Payments.

 

 



--------------------------------------------------------------------------------



 



6.6. Certain Definitions.
(a) “Pro-rata Bonus” means the bonus that the Executive would have been entitled
to receive under Section 3.2 as an Annual Bonus for the full fiscal year in
which his employment terminated, multiplied by the number of days from the
beginning of such fiscal year until the Date of Termination and divided by 365.
The Pro-rata Bonus shall be determined by the Compensation Committee in the
manner described in Section 3.2.
(b) “Competition Event” means any act or activity by the Executive, directly or
indirectly, which the Partnership deems, in its good faith judgment, to be a
violation of Sections 4.1 and 4.2 hereof.
(c) “Change of Control” shall mean:
(i) the date (which must be a date subsequent to the Effective Date) on which
any Person (including the Partnership’s general partner) or More than One Person
Acting as a Group (other than the Partnership and/or its Subsidiaries) acquires,
during the 12 month period ending on the date of the most recent acquisition,
Common Units or other voting equity interests eligible to vote for the election
of Supervisors (or of any entity, including the Partnership’s general partner,
that has the same authority as the Board to manage the affairs of the
Partnership) (“Voting Securities”) representing thirty percent 30% or more of
the combined voting power of the Partnership’s then outstanding Voting
Securities; provided, however, that in determining whether a Change of Control
has occurred, Voting Securities which have been acquired in a “Non-Control
Acquisition” shall be excluded from the numerator. A “Non-Control Acquisition”
shall mean an acquisition of Voting Securities (x) by the Partnership, any of
its Subsidiaries and/or an employee benefit plan (or a trust forming a part
thereof) maintained by any one or more of them, or (y) in connection with a
“Non-Control Transaction”; or
(ii) the date of approval by the limited partners of the Partnership, of (w) a
merger, consolidation or reorganization involving the Partnership, unless
(A) the holders of the Voting Securities of the Partnership immediately before
such merger, consolidation or reorganization own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least
fifty percent (50%) of the combined voting power of the outstanding Voting
Securities of the entity resulting from such merger, consolidation or
reorganization (the “Surviving Entity”) in substantially the same proportion as
their ownership of the Voting Securities of the Partnership immediately before
such merger, consolidation or reorganization, and (B) no person or entity (other
than the Partnership, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Partnership, any Subsidiary, the
Surviving Entity, or any Person who, immediately prior to such merger,
consolidation or reorganization, had Beneficial Ownership of more than twenty
five percent (25%) of then outstanding Voting Securities of the Partnership),
has Beneficial Ownership of more than twenty five percent (25%) of the combined
voting power of the Surviving Entity’s then outstanding Voting Securities; (x) a
complete liquidation or dissolution of the Partnership; or (y) the sale or other
disposition of forty percent (40%) of the total gross fair market value of all
the assets of the Partnership to any Person or More than One Person Acting as a
Group (other than a transfer to a Subsidiary). For this purpose, gross fair
market value means the value of the assets of the Partnership, or the value of
the assets being disposed of, determined without regard to any liability
associated with such assets. A transaction described in clause (A) or (B) of
subsection (w) hereof shall be referred to as a “Non-Control Transaction;” or

 

 



--------------------------------------------------------------------------------



 



(iii) the date a majority of the members of the Board is replaced during any
twelve-month period by the action of the Board taken when a majority of the
Supervisors who are then members of the Board are not Continuing Supervisors
(for purposes of this section, the term “Continuing Supervisor” means a
Supervisor who was either (A) first elected or appointed as a Supervisor prior
to the Effective Date; or (B) subsequently elected or appointed as a Supervisor
if such Supervisor was nominated or appointed by at least a majority of the then
Continuing Supervisors);
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Partnership which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person, provided
that if a Change of Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Partnership, and
after such acquisition of Voting Securities by the Partnership, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change of Control shall occur.

For purposes of the foregoing definition of Change of Control, “Person” and
“Beneficial Ownership” have the meanings used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, and “More than one
Person Acting as a Group” has the same meaning as set forth in Treasury
Regulation 1.409A-3(i)(5)(v)(B).
(d) “Retirement” shall mean voluntary termination of employment by the Executive
following attainment of age 55 and completion of 10 years of “eligible service”
to the Partnership or its predecessors, in connection with a bona fide intent by
the Executive to no longer seek full time employment in the industries in which
the Partnership then participates. The term “eligible service” shall have the
same meaning as the term is used in the Pension Plan for Eligible Employees of
Suburban Propane L.P. and Subsidiaries.
6.7. Mitigation. The Executive shall have no duty to mitigate with respect to
any payments due pursuant to Section 6 by seeking or accepting other employment.
6.8. Waiver and Release. As a condition precedent to receiving the compensation
and benefits provided under this Section 6 (except for unpaid Base Salary
described in Section 6.4(a)), the Executive shall execute a waiver and release
substantially in the form attached hereto as Exhibit A within 45 days from Date
of Termination. Notwithstanding any other provision of this Agreement to the
contrary, the Executive shall not receive any payments or benefits to which the
Executive may be entitled under this Section 6 if the Executive fails to execute
such release or revokes such release.
7. Compliance with Other Agreements by Executive
The Executive represents and warrants to the Partnership that the execution of
this Agreement by him and his performance of his obligations hereunder will not,
with or without the giving of notice or the passage of time or both, conflict
with, result in the breach of any provision of or the termination of, or
constitute a default under, any agreement to which the Executive is a party or
by which the Executive is bound.

 

 



--------------------------------------------------------------------------------



 



8. Miscellaneous
8.1. This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey, without giving effect to the conflicts of laws
principles thereof. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
Partnership and the Executive or their respective successors and legal
representatives.
8.2. All notices and other communications hereunder shall be in writing and
shall be given by facsimile, hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Executive:
Michael J. Dunn, Jr.
c/o Suburban Propane, L.P.
One Suburban Plaza
Plaza I
240 Route 10 West
Whippany, New Jersey 07981-0206
With Copies To:
Kenneth Kirschner
Hogan & Hartson LLP
875 Third Avenue
New York, NY 10022
If to the Partnership:
Suburban Propane, L.P.
One Suburban Plaza
Plaza I
240 Route 10 West
Whippany, New Jersey 07981-0206
Attention: Paul E. Abel, Esq., General Counsel and Secretary or to such other
address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee.
8.3. Any term or provision of this Agreement which is invalid or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms or provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction.
8.4. Notwithstanding any other provision (including Section 3) of this Agreement
to the contrary, the Partnership or other payor may withhold from any amounts
payable under this Agreement such taxes or other amounts as shall be required to
be withheld pursuant to any applicable law or regulation.
8.5. The Executive’s or the Partnership’s failure to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision hereof
8.6. This Agreement contains the entire understanding of the Partnership and the
Executive with respect to the subject matter hereof and thereof and supersedes
all prior agreements between the Partnership and the Executive, whether oral or
written, except for benefit agreements and plans provided in Section 3 or
otherwise available to the Executive.

 

 



--------------------------------------------------------------------------------



 



This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors, permitted assigns, heirs,
distributees and legal representatives, including any partnership, corporation
or other business organization with which the Partnership may merge or
consolidate and the Partnership will require any successor to all or
substantially all of the business or assets of the Partnership to expressly
assume and agree to perform this Agreement in the same manner as the Partnership
would be so required to do. Nothing in this Agreement, express or implied, is
intended to confer upon any other person or entity any rights or remedies of any
nature whatsoever under or by reason of this Agreement. Insofar as the Executive
is concerned, this contract, being personal, cannot be assigned.
8.7. “Business Day” means any day excluding Saturday, Sunday, and any day which
shall be in the City of New York a legal holiday or a day which banking
institutions in the City of New York are authorized by law or other government
action to close. If any date on which a payment is required to be made hereunder
is not a Business Day, then such payment (without any additional interest) shall
be made on the next succeeding Business Day.
8.8. Any controversy, dispute or claim arising under this Agreement or any
breach thereof (other than in connection with Section 4 hereof) shall be settled
by arbitration conducted in New York City in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes (including Mediation and Arbitration Rules) (“Rules”), a judgment upon
any award rendered by the arbitrator may be entered by any federal or state
court having jurisdiction thereof. Any such arbitration shall be conducted by a
single arbitrator who shall be a member of the National Academy of Arbitrators.
If the parties are unable to agree upon an arbitrator, then an arbitrator shall
be appointed in accordance with the Rules of the American Arbitration
Association. The parties intend that this agreement to arbitrate be valid,
enforceable and irrevocable and that any determination reached pursuant to the
foregoing procedure shall be final and binding on the parties absent fraud. Each
party shall pay its own costs and expenses of such arbitration including
attorneys’ fees and the fees and expenses of the arbitrator shall be borne
equally by the parties, except that the arbitrators shall be entitled to award
the reasonable attorney’s fees and costs and the reasonable costs of arbitration
to the Executive if the Executive prevails in such arbitration in any material
respect. Any amount reimbursable by the Partnership under this Section 8.8 in
any one calendar year shall not affect the amount reimbursable in any other
calendar year, and the reimbursement of an eligible expense shall be made within
five business days after delivery of Executive’s respective written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Partnership reasonably may require, but in any event no later than the end of
the calendar after the calendar year in which the expense was incurred.
8.9. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
9. Code Section 409A
9.1 Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of the Executive’s Termination of
Employment, such amount or benefit will not be payable or distributable to
Executive by reason of such circumstance unless (a) the circumstances giving
rise to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition, a “Separation from Service”), or (b) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “Separation from Service” or such later date as may be
required by Section 9.2 below.

 

 



--------------------------------------------------------------------------------



 



9.2 Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement by reason of the Executive’s Separation from Service during a period
in which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
(a) if the payment or distribution is payable in a lump sum, the Executive’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Executive’s death or the
first day of the seventh month following the Executive’s Separation from
Service; and
(b) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Executive’s Separation from Service
will be accumulated and Executive’s right to receive payment or distribution of
such accumulated amount will be delayed until the earlier of Executive’s death
or the first day of the seventh month following the Executive’s Separation from
Service, whereupon the accumulated amount will be paid or distributed to the
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Partnership’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Supervisors or a committee
thereof, which shall be applied consistently with respect to all nonqualified
deferred compensation arrangements of the Partnership, including this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            SUBURBAN PROPANE, L.P.
      By:   /s/ MARK A ALEXANDER         Name:   Mark A. Alexander        Chief
Executive Officer            /s/ MICHAEL J. DUNN, JR.       Michael J. Dunn,
Jr.         

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND WAIVER OF ALL CLAIMS
RELEASE
THIS IS A RELEASE AND WAIVER OF CLAIMS (hereinafter referred to as “Release” or
“Agreement”) made this                      day of                     ,
200                    , by and between Suburban Propane, L.P. (including its
subsidiaries and affiliates, and hereinafter referred to as “Company” or
“Suburban”) having a principal place of business at 240 Route 10 West, P.O. Box
206, Whippany, New Jersey 07981-0206 and                      residing at
                                         (hereinafter referred to as
“Executive”)
WHEREAS, the Company and Executive previously entered into an employment
agreement dated               , 20                under which Executive was
employed by the Company (the “Employment Agreement”); and
WHEREAS, Executive’s employment with the Company (has been) (will be) terminated
effective                     ; and
WHEREAS, pursuant to Section 6 of the Employment Agreement, Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release (the “Agreement”);
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and Executive agree as
follows:
IN EXCHANGE for such consideration set forth in Section 6 of the Employment
Agreement, Executive agrees that his/her acceptance and execution of this
Agreement constitutes a full, complete and knowing release and waiver of any
claims asserted or non-asserted that he/she now has or now may have against
Suburban arising out of his/her employment or termination of employment up to
and including the date of this Agreement, including any claims Executive may
have under state common law for torts or contracts (including wrongful or
constructive discharge, breach of contract, emotional distress) or under
federal, state or local statute, regulation, rule, ordinance or order that
covers or relates to any aspect of employment or discrimination in employment
including, but not limited to the following:

  a.   Title VII of the Civil Rights Act of 1964, as amended;     b.   Civil
Rights Act of 1991;     c.   Americans with Disabilities Act;     d.   Equal Pay
Act of 1963;     e.   Family and Medical Leave Act of 1993;     f.   Age
Discrimination in Employment Act;     g.   Older Worker’s Benefit Protection
Act;     h.   Worker Adjustment and Retraining Notification Act;     i.  
Employee Retirement Income Security Act of 1974;

 

 



--------------------------------------------------------------------------------



 



  j.   Occupational Safety and Health Act of 1970;     k.   Fair Labor Standards
Act;     l.   Consumer Credit Protection Act, Title III;     m.   New Jersey Law
Against Discrimination;     n.   New Jersey Conscientious Employee Protection
Act;     o.   . New Jersey Worker and Community Fight to Know Act;     p.   New
Jersey Family Leave Act;     q.   New Jersey Worker Health and Safety Act;    
r.   New Jersey Civil Rights Act;     s.   any comparable state laws which may
apply;     t.   any state or federal “whistleblower” statutes; or     u.   any
claim for severance pay, bonus, salary; Suburban stock, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, workers’ compensation or disability except as may otherwise be provided
in this Agreement.

IN FURTHER CONSIDERATION FOR THE PAYMENTS SET FORTH ABOVE, Executive hereby, on
behalf of himself/herself, his/her descendants, ancestors, dependents, heirs,
executors, administrators, assigns and successors, covenants not to sue, and
fully and forever releases and unequivocally discharges Suburban, its
subsidiaries, affiliates, divisions, successors, predecessors and assigns,
together with its past and present trustees, directors, officers, agents,
attorneys, insurers, employees, unit holders, and representatives, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”) from any and all claims, wages demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders or liabilities of
whatsoever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected which the Executive now owns, holds, or claims
to have, own, or held or that Executive at any time heretofore had, owned, held
or claimed to have, own, or hold, against each or any of the Releasees.
THE EXECUTIVE covenants and agrees that he/she will not, either individually or
in concert with others, file or voluntarily participate or assist in the
prosecution of any court proceedings against the Releasees, provided that
nothing in this Agreement shall prevent (a) Executive’s participation in any
such proceeding where such participation is required by summons or subpoena or
is otherwise compelled by law, or (b) Executive’s challenge to the validity of
this Release.
THE EXECUTIVE understands and agrees that he/she has no right to further
employment with Suburban and that Suburban will have no obligation to reemploy
him/her at any time in the future.
THE EXECUTIVE hereby agrees and acknowledges that this Release and its contents
shall not constitute or be deemed an admission of liability or wrongdoing on
behalf of Suburban or the Executive, the same being expressly denied by each
party.

 

 



--------------------------------------------------------------------------------



 



THE EXECUTIVE covenants and agrees that he/she will treat this Release and its
contents in a confidential manner and not disclose any of its terms, including
the amount of money referred to or the terms of the non-compete provision
contained in this Release, with any party other than his/her attorney(s),
accountant(s) or other professional advisors. Suburban likewise agrees to keep
this Release and its contents confidential.
THE EXECUTIVE warrants and agrees that he/she is responsible for any federal,
state, and local taxes which may be owed by him/her by virtue of the receipt of
any portion of the consideration herein provided. Executive agrees to hold
Suburban harmless from any claims by taxing authorities arising solely out of
Executive’s failure to properly report any amounts received by Executive
pursuant to this Release.
SUBURBAN AND THE EXECUTIVE acknowledge and agree that this Agreement does not,
and shall not be construed to, release or limit the scope of any existing
obligation of the Suburban (i) to indemnify Executive for his acts as an officer
or director of Company in accordance with the bylaws of Company and the policies
and procedures of Company that are presently in effect, (ii) to Executive with
respect to certain compensation and benefits upon termination, pursuant to
Section 6 of the Employment Agreement which are contingent upon the execution of
this Release or (iii) to Executive and his eligible, participating dependents or
beneficiaries under any existing long term incentive plan, group welfare or
retirement plan of the Company in which Executive and/or such dependents are
participants.
THE EXECUTIVE acknowledges that he/she has been encouraged to seek the advice of
an attorney of his/her choice in regard to this Release. Suburban and the
Executive represent that they have relied upon the advice of their attorneys,
who are attorneys of their own choice, or they have knowingly and willingly not
sought the advice of their attorneys. The Executive hereby understands and
acknowledges the significance and consequences of such Release and represents
that the terms of this Release are fully understood and voluntarily accepted by
him/her, without coercion.
THE EXECUTIVE further agrees and understands that he/she has twenty-one
(21) days from his/her receipt of this Release to review and return this Release
to Suburban’s Human Resources: Department in Whippany, New Jersey and seven
(7) days following his /her signing of this Release to revoke the Release.
THE EXECUTIVE acknowledges that he/she has had a sufficient amount of time to
consider the terms of this Release. Both the Executive and Suburban have
cooperated in the drafting and preparation of this Release. Hence, in any
construction to be made of this Release, the same shall not be construed against
any party on the basis that the party was the drafter. In any event, it is
agreed that this Release shall be interpreted in accordance with the laws of the
state of New Jersey.
IF ONE OR MORE of the provisions of this release shall for any reason be held
invalid, illegal or unenforceable in any respect by a Court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
or impair any other provision of Release, but this release shall be construed as
if such invalid, illegal, or unenforceable provision had not been contained
herein.
(Signature page follows)

 

 



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
IN WITLESS WHEREOF, the Executive and Suburban have executed this Release and
Waiver of all claims as of the date first above written.

                      Suburban Propane, I.P.                
 
                   
By:
                   
 
 
 
               
Title:
          Date:        
 
 
 
         
 
   
 
                                      Executive Name (Print)                
 
          Date:                           Executive Signature                

 

 